REASONS FOR ALLOWANCE
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments/arguments overcome the previously applied rejections.  The Examiner accepts Applicant’s arguments that the subject matter of original claim 3 now incorporated into claim 1 constitutes substantially more than engineering design choice. In particular, the following arguments from Applicant’s response were deemed persuasive.

In the present situation, Applicant’s arrangement and selected angles of inclination causes the resulting structure to perform a different function than what is disclosed in Xiao. Specifically, while the device in Xiao is designed to channel water equally to both sides of the fin. Applicant’s heat exchanger 100 design, with unequal angles of inclination 21a, 22a for the first and second grooves 21, 22, causes the physical device to channel water unequally to the first and second discharge regions 11. 12. However, if this heat exchanger 100 with imbalanced drainage is used in an embodiment in which a fan is operated to blow air across the heat exchanger 100, the fan being located closer to the first grooves 21, the imbalance in how the water is channeled in the heat exchanger 100 can counteract a similar but opposite imbalance caused during operation by the air from the fan, thus providing the advantage of an even discharge of water. (page 12)

However, under other circumstances (e.g., according to Applicant’s second disclosed embodiment) the disclosed heat exchanger 100 may be supplied with air from a fan on one side of the fin 10. This is shown in the embodiment of Applicant’s FIG. 9 in which the fan blows air from a first end portion 10a closer to the first drainage region 11 than the second drainage region 12. Such an arrangement would cause drainage in the first drainage region 11 to be smaller than the drainage in the second drainage region. To equalize the drainage between the first and second drainage regions 11,12 during operation, Applicant makes the angle of inclination of the second grooves 22 larger than the angle of inclination of the first grooves 21 in the structure of the heat exchanger 100, causing the heat exchanger 100 to have an unbalanced drainage profile.
However, this first drainage imbalance is offset by a second, opposite drainage imbalance caused during operation by the effects of the air blown by the fan and serves to equalize the drainage to the two drainage regions 11, 12.
Thus, Applicant clearly discloses that having different angles of inclination for the first and second grooves 21, 22 offers a significant advantage in an embodiment in which fan blows air across the heat exchanger 100 from a first end portion 10a closer to the first drainage region 11 than the second drainage region 12. Furthermore, the function of this design (creating an unbalanced drainage structure) is different from the function of Xiao (creating a balanced drainage structure).
Nothing in Xiao discloses or suggests the use of a fan blowing air across the fins 10 (100). Absent the presence of such blown air, the designers of the device in Xiao would have no reason to exercise design choice to select the angles of the first and second water-guiding strips 111, 116 such that they provided an imbalance in channeling water. Doing so would make the device less efficient in its purpose of channeling water. (pages 13-14)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763